       Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 1 of 27




                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FILOMENA LAMBAKIS,                        :    CIVIL NO: 1:19-CV-01496
                                          :
                   Plaintiff,             :    (Chief Magistrate Judge Schwab)
                                          :
             v.                           :
                                          :
                                          :
ANDREW SAUL,                              :
Commissioner of Social Security,          :
                                          :
                   Defendant.             :
                                          :



                          MEMORANDUM OPINION

I. Introduction.

      This is a social security action brought under 42 U.S.C. § 405(g). The

plaintiff, Filomena Lambakis, seeks judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying her claims for

Disability Insurance Benefits and Supplemental Security Income under Titles II

and XVI of the Social Security Act. We have jurisdiction under 42 U.S.C.

§§ 405(g) and 1383(c)(3). For the reasons set forth below, the Commissioner’s

decision will be vacated, and the case will be remanded to the Commissioner for

further consideration.
        Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 2 of 27




II. Background and Procedural History.

      We refer to the transcript provided by the Commissioner. See docs.

4-1 to 4-18.1 In December 2016, Ms. Lambakis filed an application for Disability

Insurance Benefits and an application for Supplemental Security Income

contending that she became disabled on January 1, 2005. Admin. Tr. at 276–86.

After the Commissioner denied Ms. Lambakis’s claims at the initial level of

administrative review, Ms. Lambakis requested an administrative hearing. Id. at

221–22. On June 25, 2018, Administrative Law Judge (“ALJ”) Richard Guida

held a hearing at which Ms. Lambakis and a vocational expert testified. Id. at 153–

80. At the hearing, Ms. Lambakis, through her counsel, amended the alleged onset

date of her disability to March 16, 2016. Id. at 174.

      By a decision dated October 9, 2018, the ALJ determined that Ms. Lambakis

was not disabled from March 16, 2016, through the date of his decision, and so he

denied her benefits. Id. at 33. Ms. Lambakis appealed the ALJ’s decision to the

Appeals Council, which denied her request for review on June 26, 2019. Id. at 1–4.

This makes the ALJ’s decision the final decision of the Commissioner subject to

judicial review by this court.

1
  Because the facts of this case are well known to the parties, we do not repeat
them here in detail. Instead, we recite only those facts that bear on Ms.
Lambakis’s claims.

                                          2
       Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 3 of 27




      In August of 2019, Ms. Lambakis began this action by filing a complaint

claiming that the ALJ erred and requesting that the court reverse the

Commissioner’s decision and award her benefits and such other relief as is

justified. Doc. 1. The Commissioner filed an answer and a certified transcript of

the administrative proceedings. Docs. 3, 4. The parties, who consented to proceed

before a magistrate judge pursuant to 28 U.S.C. § 636(c), have filed briefs, and this

matter is ripe for decision. Docs. 10–12.



III. Legal Standards.

      A. Substantial Evidence Review—the Role of This Court.
      When reviewing the Commissioner’s final decision denying a claimant’s

application for benefits, “the court has plenary review of all legal issues decided by

the Commissioner.” Ficca v. Astrue, 901 F. Supp. 2d 533, 536 (M.D. Pa. 2012).

But the court’s review of the Commissioner’s factual findings is limited to whether

substantial evidence supports those findings. See 42 U.S.C. § 405(g); Biestek v.

Berryhill, 139 S. Ct. 1148, 1152 (2019). “[T]he threshold for such evidentiary

sufficiency is not high.” Biestek, 139 S. Ct. at 1154. Substantial evidence

“means—and means only—‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Id. (quoting Consol. Edison Co. of

New York v. N.L.R.B., 305 U.S. 197, 229 (1938)).
                                        3
       Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 4 of 27




      Substantial evidence “is less than a preponderance of the evidence but more

than a mere scintilla.” Jesurum v. Sec’y of U.S. Dep’t of Health & Human Servs.,

48 F.3d 114, 117 (3d Cir. 1995). A single piece of evidence is not substantial

evidence if the ALJ ignores countervailing evidence or fails to resolve a conflict

created by the evidence. Mason v. Shalala, 994 F.2d 1058, 1064 (3d Cir. 1993).

But in an adequately developed factual record, substantial evidence may be

“something less than the weight of the evidence, and the possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ’s] finding

from being supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n,

383 U.S. 607, 620 (1966). “In determining if the Commissioner’s decision is

supported by substantial evidence the court must scrutinize the record as a whole.”

Leslie v. Barnhart, 304 F.Supp.2d 623, 627 (M.D. Pa. 2003).

      The question before this court, therefore, is not whether Ms. Lambakis is

disabled, but whether substantial evidence supports the Commissioner’s finding

that she is not disabled and whether the Commissioner correctly applied the

relevant law.




                                          4
        Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 5 of 27




      B. Initial Burdens of Proof, Persuasion, and Articulation for the ALJ.

      To receive benefits under the Social Security Act by reason of disability, a

claimant must demonstrate an inability to “engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C.

§§ 423(d)(1)(A), 1382c(a)(3)(A); see also 20 C.F.R. §§ 404.1505(a), 416.905(a).

To satisfy this requirement, a claimant must have a severe physical or mental

impairment that makes it impossible to do his or her previous work or any other

substantial gainful activity that exists in the national economy. 42 U.S.C.

§§ 423(d)(2)(A), 1382c(a)(3)(B); 20 C.F.R. §§ 404.1505(a), 416.905(a).

      To receive disability insurance benefits under Title II of the Social Security

Act, a claimant must show that he or she contributed to the insurance program, is

under retirement age, and became disabled prior to the date on which he or she was

last insured. 42 U.S.C. § 423(a); 20 C.F.R. § 404.131(a).2 Unlike with disability



2
  “Disability insurance benefits are paid to an individual if that individual is
disabled and ‘insured,’ that is, the individual has worked long enough and paid
social security taxes.” Jury v. Colvin, No. 3:12-CV-2002, 2014 WL 1028439, at *1
n.5 (M.D. Pa. Mar. 14, 2014) (citing 42 U.S.C. §§ 415(a), 416(i)(1)). “The last
date that an individual meets the requirements of being insured is commonly
referred to as the ‘date last insured.’” Id. (citing 42 U.S.C. § 416(i)(2)). Here, the
                                             5
        Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 6 of 27




insurance benefits under Title II of the Social Security Act, “[i]nsured status is

irrelevant in determining a claimant’s eligibility for supplemental security income

benefits” under Title XVI of the Social Security Act. Snyder v. Colvin, No. 3:16-

CV-01689, 2017 WL 1078330, at *1 (M.D. Pa. Mar. 22, 2017). Supplemental

Security Income “is a federal income supplement program funded by general tax

revenues (not social security taxes)” “designed to help aged, blind or other disabled

individuals who have little or no income.” Id.

      In determining whether the claimant is disabled, the ALJ follows a five-step

sequential evaluation process. 20 C.F.R. §§ 404.1520(a), 416.920(a). Under this

process, the ALJ must sequentially determine: (1) whether the claimant is engaged

in substantial gainful activity; (2) whether the claimant has a severe impairment;

(3) whether the claimant’s impairment meets or equals a listed impairment;

(4) whether the claimant is able to do his or her past relevant work; and

(5) whether the claimant is able to do any other work, considering his or her age,

education, work experience, and residual functional capacity (“RFC”). 20 C.F.R.

§§ 404.1520(a)(4), 416.920(a)(4).

      The ALJ must also assess a claimant’s RFC at step four. Hess v. Comm’r of

Soc. Sec., 931 F.3d 198, 198 n.2 (3d Cir. 2019). RFC is “that which an individual

ALJ determined that Ms. Lambakis met the insured-status requirements through
December 31, 2020. Admin. Tr. at 21.
                                      6
        Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 7 of 27




is still able to do despite the limitations caused by his or her impairment(s).”

Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 121 (3d Cir. 2000) (citations

omitted); see also 20 C.F.R. §§ 404.1520(e), 404.1545(a)(1), 416.920(e),

416.945(a)(1). In making this assessment, the ALJ considers all the claimant’s

medically determinable impairments, including any non-severe impairment

identified by the ALJ at step two of his or her analysis. 20 C.F.R.

§§ 404.1545(a)(2), 416.945(a)(2).

      “The claimant bears the burden of proof at steps one through four” of the

sequential-evaluation process. Smith v. Comm’r of Soc. Sec., 631 F.3d 632, 634 (3d

Cir. 2010). But at step five, “the burden of production shifts to the Commissioner,

who must . . . show there are other jobs existing in significant numbers in the

national economy which the claimant can perform, consistent with her medical

impairments, age, education, past work experience, and residual functional

capacity.” Fargnoli v. Massanari, 247 F.3d 34, 39 (3d Cir. 2001).

      The ALJ’s disability determination must also meet certain basic substantive

requisites. Most significantly, the ALJ must provide “a clear and satisfactory

explication of the basis on which” his or her decision rests. Cotter v. Harris, 642

F.2d 700, 704 (3d Cir. 1981). “The ALJ must indicate in his decision which

evidence he has rejected and which he is relying on as the basis for his finding.”

                                           7
       Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 8 of 27




Schaudeck v. Comm’r of Soc. Sec. Admin., 181 F. 3d 429, 433 (3d Cir. 1999). The

“ALJ may not reject pertinent or probative evidence without explanation.” Johnson

v. Comm’r of Soc. Sec., 529 F.3d 198, 204 (3d Cir. 2008). Otherwise, “the

reviewing court cannot tell if significant probative evidence was not credited or

simply ignored.” Burnett, 220 F.3d at 121 (quoting Cotter, 642 F.2d at 705).



IV. The ALJ’s Decision Denying Ms. Lambakis’s Claims.
      On October 9, 2018, the ALJ denied Ms. Lambakis’s claims for benefits.

Applying the sequential-evaluation process, the ALJ determined that Ms.

Lambakis was not disabled within the meaning of the Social Security Act.

      At step one of the sequential-evaluation process, the ALJ found that Ms.

Lambakis has not engaged in substantial gainful activity since March 16, 2016 (her

amended alleged onset date). Admin. Tr. at 23.3

      At step two of the sequential-evaluation process, the ALJ found that Ms.

Lambakis has the following severe impairments: degenerative disc disease,

osteoarthritis of the knees, generalized anxiety disorder, major depressive disorder,

and post-traumatic stress disorder (“PTSD”). Id. He also determined that Ms.


3
 Ms. Lambakis testified that she works at an Italian restaurant taking orders at the
counter, answering the phone, and making cold sandwiches. Admin. Tr. at 157–58.
But she works only part-time. Id. at 157.
                                          8
        Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 9 of 27




Lambakis has thyroid nodules, stress incontinence, sinusitis/chronic pansinusitis,

mild bilateral sensorineural hearing loss, and bilateral carpal tunnel syndrome, but

he concluded that those impairments are non-severe impairments. Id. at 24.

      At step three of the sequential-evaluation process, the ALJ found that Ms.

Lambakis does not have an impairment or combination of impairments that met or

medically equaled an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix

1. Id. at 24–27. More specifically, the ALJ discussed Listing 1.02 (Major

dysfunction of a joint(s) (due to any cause)) with respect to Ms. Lambakis’s knee

impairments and Listing 1.04 (Disorders of the spine (e.g., herniated nucleus

pulposus, spinal arachnoiditis, spinal stenosis, osteoarthritis, degenerative disc

disease, facet arthritis, vertebral fracture), resulting in compromise of a nerve root

(including the cauda equina) or the spinal cord) with respect to the impairments of

Mr. Lambakis’s lumbar spine, cervical spine, and thoracic spine. Id. at 24–25.

With respect to Ms. Lambakis’s mental impairments, the ALJ considered Listing

12.04 (Depressive, bipolar and related disorders) and Listing 12.06 (Anxiety and

obsessive-compulsive disorders). Id. at 25–27.

      After finding that Ms. Lambakis’s impairments did not meet or equal a

listing, the ALJ assessed Ms. Lambakis’s RFC. The ALJ found that Ms.

Lambakis had the RFC to perform light work except that she is “limited to up to

                                           9
       Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 10 of 27




frequent postural movements,” “no more than occasional ladders, ropes, scaffolds,

and stooping,” no “concentrated exposure to vibration,” and “[s]he is limited to

simple, routine tasks involving only simple work related decision[s] with few, if

any, workplace changes. Id. at 27.

      In making the RFC assessment, the ALJ reviewed Ms. Lambakis’s

assertions and testimony regarding her impairments and symptoms. Id. at 28. He

found that Ms. Lambakis’s medically determinable impairments reasonably could

be expected to cause her alleged symptoms. Id. But he found that Ms. Lambakis’s

statements regarding the “intensity, persistence and limiting effects” of her

symptoms were “not entirely consistent with the medical evidence and other

evidence in the record for the reasons explained in [his] decision.” Id.

      As to Ms. Lambakis’s physical impairments, the ALJ reviewed the medical

records—some of which support Ms. Lambakis’s assertions regarding the severity

of her symptoms and some of which, the ALJ suggests, do not. Id. at 28–29.

Similarly, as to Ms. Lambakis’s mental impairments, the ALJ reviewed the

medical records, noting that she “was assessed with clinical examination findings

of a dysphoric affect, a dysthymic mood, a somewhat impaired recent and remote

memory, and a sad and depressed mood,” but that she was also “assessed with

clinical examination findings of a euthymic mood, an appropriate affect,

                                         10
       Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 11 of 27




appropriate eye contact, normal motor behavior, clear speech, adequate expressive

and receptive language skills, a coherent thought process, clear sensorium, and

good insight and judgment.” Id. at 29 (citations to the record omitted). The ALJ

also concluded that although the fact that Ms. Lambakis received mental health

therapy and was prescribed psychotropic medication, “provides some support for

her allegations regarding her symptoms and limitations pertaining to her mental

impairments,” other evidence cited “indicates she does not experience symptoms

or limitations related to her mental impairment with either the intensity or

persistence that she suggested.” Id. at 29–30. Similarly, the ALJ concluded that

Ms. Lambakis’s “medical records on a longitudinal basis” are not consistent with

the degree of limitation in activities of daily living alleged by Ms. Lambakis. Id. at

30.

      Although Ms. Lambakis “alleged experiencing medication side effects of

dizziness and drowsiness,” the ALJ concluded that her medical records do not

support a finding that she experiences “medication side effects with such intensity

or persistence that they would preclude her from performing jobs consistent with”

the RFC he set forth. Id.

      The ALJ also considered the opinion evidence. He gave “little weight” to

the state agency psychological consultant’s opinion that Ms. Lambakis’s mental

                                          11
       Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 12 of 27




impairments are non-severe impairments because that opinion “is not consistent

with the entirety of the objective evidence pertaining to the claimant’s mental

impairments, including some abnormal clinical examination findings.” Id. at 31.

And he gave “little weight” to Ms. Lambakis’s primary care physician’s opinion

that she was disabled from March 2009 through 2015, because that opinion does

not relate to the relevant time period. Id.4

      That ALJ gave “great weight” to the State agency medical consultant’s

“physical residual functional capacity assessments that indicate[] the claimant is

capable of performing a range of work at the light exertional level that includes

postural limitations and an environmental limitation.” Id. (citation to the record

omitted). The ALJ concluded that those opinions “are consistent with clinical

examination findings of a normal gait, normal station, normal balance, 5/5 strength

of the upper extremities and lower extremities, a normal posture, no muscle

atrophy, and normal range of motion of the hips.” Id.

      The ALJ gave “some weight” to the opinion of Dr. Kneifati, a consultative

examiner. Id. at 30. He found Dr. Kneifati’s opinion that Ms. Lambakis could

lift/carry up to 20 pounds consistent with his RFC. Id. But he concluded that “Dr.

Kneifati’s sit/stand/walk limitations do not correspond to the mild/moderate MRI

4
  As set forth above, Ms. Lambakis’s counsel amended the alleged onset date of
disability from January 1, 2005, to March 16, 2016.
                                        12
       Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 13 of 27




findings.” Id. (citation to the record omitted). The ALJ also concluded that “Dr.

Kneifati’s positive straight leg raising notations do not correspond to treatment

records indicating normal straight leg raising” and his notation of carpal tunnel

syndrome as one of the reasons for his “sit/stand/walk limitations is not logical as

hand abnormalities do not affect sit/stand/walk.” Id. The ALJ did give “great

weight” to Dr. Kneifati’s opinion that Ms. Lambakis has no hand limitations “as it

matches his normal hand findings upon examination.” Id. at 31.

      The ALJ gave “little weight” to the opinion of “Steve Broker, M.P.T., a

physical therapist who performed a functional capacity evaluation” of Ms.

Lambakis and who opined that she could work either at the sedentary-exertional

level or part-time at the light-exertional level. Id. The ALJ explained that he gave

“little weight” to Broker’s opinion “because it is not consistent with the entirety of

the objective evidence of record, including clinical examination findings of a

normal gait, normal station, normal balance, 5/5 strength of the upper extremities

and lower extremities, a normal posture, no muscle atrophy, and normal range of

motion of the hips.” Id.

      The ALJ gave “moderate weight” to the opinion of Dr. Plowman, a

consultative psychologist who completed a mental status evaluation of Ms.

Lambakis on March 16, 2017, and who completed a Medical Source Statement of

                                          13
       Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 14 of 27




Ability to do Work-Related Activities (Mental). Id. at 30, 772–779. The ALJ

found Dr. Plowman’s opinion “consistent with the claimant’s medical records on a

longitudinal basis, including clinical examination findings of a euthymic mood, an

appropriate affect, appropriate eye contact, normal motor behavior, clear speech,

adequate expressive and receptive language skills, a coherent thought process,

clear sensorium, and good insight and judgment; notations by a physical therapist

that indicate she was pleasant and cooperative and was able to follow instructions

and maintain a conversation adequately throughout the evaluation; and

observations of a field office representative of the Social Security Administration

indicating the claimant exhibited no difficulty pertaining to understanding,

coherency, talking, answering, or concentrating.” Id.

      The ALJ gave “little weight” to the Mental Residual Functional Capacity

Assessment completed by Ted. A. Hummel, M.S., “a mental health therapist with

whom the claimant treated[.]” Id. at 31. The ALJ concluded that Hummel’s

opinion was “not consistent with the entirely of the evidence of record pertaining

to the claimant’s mental impairments, including clinical examination findings of a

euthymic mood, an appropriate affect, appropriate eye contact, normal motor

behavior, clear speech, adequate expressive and receptive language skills, a



                                         14
       Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 15 of 27




coherent thought process, clear sensorium, and good insight and judgment and the

claimant’s lack of persistent mental health therapy treatment.” Id.

      In sum, the ALJ found that Ms. Lambakis had the RFC to perform “a range

of work at the light exertional level that includes postural limitations and an

environmental limitation.” Id. “Furthermore, to accommodate some degree of the

combined effects of the claimant’s medication side effect (i.e. drowsiness) and

mental impairments the [ALJ] . . . limited the claimant to work that entails simple,

routine tasks involving only simple work related decision[s] with few, if any,

workplace changes.” Id. at 31-32.

      At step four of the sequential-evaluation process, the ALJ found that Ms.

Lambakis could not perform her past relevant work as a bank teller. Id. at 32.

      At step five of the sequential-evaluation process, considering Ms.

Lambakis’s age, education, work experience, and RFC, as well as the testimony of

a vocational expert, the ALJ found that there were other jobs—such as information

clerk, ticket taker, and potato chip sorter—that exist in significant numbers in the

national economy that Ms. Lambakis could perform. Id. at 32–33.

      In sum, the ALJ concluded that Ms. Lambakis was not disabled at any time

from March 16, 2016 (her amended alleged onset date) through the date of his

decision on October 9, 2018. Id. at 33.

                                          15
       Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 16 of 27




V. Discussion.

      Ms. Lambakis claims that the ALJ erred: (1) by failing to include in her RFC

limitations from her degenerative disc disease, osteoarthritis of the knees,

generalized anxiety disorder, major depressive disorder, and PTSD, which

impairments the ALJ determined to be severe impairments; (2) by failing to

include in her RFC: limitations from her stress incontinence and bilateral carpal

tunnel syndrome, which impairments the ALJ determined to be non-severe

impairments; and limitations from the meniscus tear in her right knee, disc bulge in

her thoracis spine at T4-T5, cervical disc disease, bilateral pars defect at L5, and

partial foraminal stenosis of the lumbar spine, which conditions, according to Ms.

Lambakis, the ALJ did not even mention in his decision; (3) by not affording

sufficient weight to the opinions of Ted Hummel, Steve Broker,5 and Dr. Kneifati;

and (4) by failing to consider the Grid Rules. We begin by discussing Ms.

Lambakis’s contentions regarding the opinion of Ted Hummel.




5
  Although Ms. Lambakis does not reference Broker by name, she contends that
the ALJ should have given more weight than he did to the results of the Functional
Capacity Evaluation performed on May 24, 2018, which is the evaluation
performed by Broker. See Doc. 10 (Lambakis’s brief) at 19, 23–24; Admin. Tr. at
939–949 (May 24, 2018 Functional Capacity Evaluation by Broker).
                                      16
       Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 17 of 27




      A. The ALJ’s treatment of Ted Hummel’s opinion is not supported by
      substantial evidence.
      Ms. Lambakis contends that the ALJ failed to properly consider the opinion

of Ted Hummel. Hummel completed a Mental Residual Functional Capacity

Assessment dated May 16, 2008. Admin. Tr. at 868–872. Among other things,

Hummel opined that Ms. Lambakis had extreme limitations in the ability to ask for

help when needed, the ability to state her own point of view, and the ability to

manage her psychologically based symptoms. Id. at 870, 872. He also opined that

Ms. Lambakis had marked limitations in her ability to follow one-or-two step oral

instructions to carry out a task; the ability to describe work activity to someone

else; the ability to sequence/complete multi-step activities; the ability to use reason

and judgment to make work-related decisions; the ability to handle conflict with

others; the ability to respond appropriately to requests, suggestions, criticisms,

correction, and challenges; the ability to complete tasks in a timely manner; the

ability to ignore or avoid distractions; the ability to change activities or work

settings without being disruptive; the ability to work close to or with others without

interrupting or distracting them; the ability to work a full day without needing

more than the allotted number or length of rest periods during the day; the ability

to respond to demands; the ability to adapt to changes; the ability to distinguish

between acceptable and unacceptable work performance; the ability to set realistic
                                          17
       Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 18 of 27




goals; and the ability to make plans for herself independently of others. Id. at 869–

72.6 Hummel also stated that Ms. Lambakis’s impairment would substantially

interfere with her ability to work on a regular and sustained basis at least 15% of

the time and that she would miss work two days a month because of her mental

impairments or treatment for those impairments. Id. at 872. Hummel concluded

that Ms. Lambakis could work part-time in a supportive environment. Id. Suffice

it to say that if the ALJ had accepted or given more weight to Hummel’s opinions,

the RFC that he fashioned for Ms. Lambakis would have included different and

additional limitations.

      Ms. Lambakis refers to Hummel as her treating source for her mental health.

Doc. 10 at 19. And she contends that the ALJ failed to consider Hummel’s

opinions as a treating source. Id. at 23. Parroting the reasons set forth by the ALJ,

the Commissioner contends that the ALJ properly gave Hummel’s opinion “little

weight.” Doc. 11 at 13–14. The Commissioner fails, however, to respond Ms.

Lambakis’s contention that Hummel’s opinion should have been considered as a

treating-source opinion.7 Given that the Commissioner does not dispute Ms.


6
  Hummel also opined that Ms. Lambakis had moderate limitations in numerous
other areas. Admin. Tr. at 869–72.
7
  It should go without saying that the Commissioner should address the
contentions raised by the plaintiff.

                                         18
         Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 19 of 27




Lambakis’s contention that Hummel is a treating source, we will consider him as

such.8

         “Medical opinions are statements from acceptable medical sources that

reflect judgments about the nature and severity of [a claimant’s] impairment(s),

including [her] symptoms, diagnosis and prognosis, what [a claimant] can still do

despite impairment(s), and [a claimant’s] physical or mental restrictions.” 20

C.F.R. § 404.1527(a)(1) (applicable to claims filed before Mar. 27, 2017). “In

evaluating medical reports, the ALJ is free to choose the medical opinion of one

doctor over that of another.” Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 505 (3d

Cir. 2009). But “[a] cardinal principle guiding disability eligibility determinations

is that the ALJ accord treating physicians’ reports great weight, especially ‘when

their opinions reflect expert judgment based on a continuing observation of the

patient’s condition over a prolonged period of time.’” Morales v. Apfel, 225 F.3d

8
   “A therapist is not an acceptable medical source.” Pelton v. Comm’r of Soc. Sec.,
No. 4:19-CV-1164, 2020 WL 2992041, at *5 (M.D. Pa. June 4, 2020). And
“[o]pinions from non-acceptable medical sources are not entitled to controlling
weight” as treating source opinions. Id. But a “licensed or certified psychologist”
is an acceptable medical source. Id. (quoting 20 C.F.R. §§ 404.1502, 416.902). It
is not clear from the record whether Hummel is a licensed or certified
psychologist. But since the Commissioner does not contest Ms. Lambakis’s
characterization of him as a treating source, we will assume that he is. But even if
Hummel cannot be considered to have provided a treating source opinion, for the
same reasons discussed below, we would nevertheless conclude that the ALJ did
not provide good reasons for according Hummel’s opinion little weight.
                                          19
       Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 20 of 27




310, 317 (3d Cir. 2000) (quoting Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir.

1999)). For claims—like Ms. Lambakis’s claims—filed before March 27, 2017,

the regulations provide that if “a treating source’s medical opinions on the issue(s)

of nature and severity of [a claimant’s] impairments is well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent

with the other substantial evidence in [the] case record,” the Commissioner “will

give it controlling weight.” 20 C.F.R. § 404.1527(c)(2). Where the Commissioner

does not give a treating source’s medical opinion controlling weight, it analyzes

the opinion in accordance with a number of factors including, the “[l]ength of the

treatment relationship and the frequency of examination,” the “[n]ature and extent

of the treatment relationship,” the “[s]upportability” of the opinion, the

“[c]onsistency” of the opinion with the record as whole, the “[s]pecialization” of

the treating source, and any other relevant factors. Id. at § 404.1527(c)(2)–(c)(6).

      The regulations provide that opinions on issues reserved for the

Commissioner—such as whether a claimant is disabled and a claimant’s residual

functional capacity—are not considered medical opinions under the regulations

and are not entitled to any “special significance” based on the source of the

opinion. 20 C.F.R. § 404.152(d). Nevertheless, “[t]he ALJ must consider the



                                          20
       Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 21 of 27




medical findings that support a treating physician’s opinion that the claimant is

disabled.” Morales, 225 F.3d at 317.

      “In choosing to reject the treating physician’s assessment, an ALJ may not

make ‘speculative inferences from medical reports’ and may reject ‘a treating

physician’s opinion outright only on the basis of contradictory medical evidence’

and not due to his or her own credibility judgments, speculation or lay opinion.” Id.

at 317–18 (quoting Plummer, 186 F.3d at 429). The ALJ also may not disregard a

treating physician’s “medical opinion based solely on his own ‘amorphous

impressions, gleaned from the record and from his evaluation of [the claimant]’s

credibility.’” Id. at 318 (quoting Kent v. Schweiker, 710 F.2d 110, 115 (3d Cir.

1983)).

      Further, the ALJ must “provide ‘good reasons’ in his decision for the weight

he gives to a treating source’s opinion.” Ray v. Colvin, No. 1:13-CV-0073, 2014

WL 1371585, at *18 (M.D. Pa. Apr. 8, 2014) (quoting 20 C.F.R.

§ 404.1527(c)(2)). “A decision denying benefits ‘must contain specific reasons for

the weight given to the treating source’s medical opinion, supported by the

evidence in the case record, and must be sufficiently specific to make clear to any

subsequent reviewers the weight the adjudicator gave to the treating source’s

medical opinion and the reasons for that weight.’” Id. (quoting Wilson v. Comm’r

                                         21
       Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 22 of 27




of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004) (quoting in turn Soc. Sec. Rul. 96–

2p, 1996 WL 374188, *5 (1996)). Thus, the “ALJ may not reject pertinent or

probative evidence without explanation.” Johnson v. Comm’r of Soc. Sec., 529

F.3d 198, 204 (3d Cir. 2008). Otherwise, ‘“the reviewing court cannot tell if

significant probative evidence was not credited or simply ignored.’” Burnett, 220

F.3d at 121 (quoting Cotter, 642 F.2d at 705). Remand is appropriate where the

ALJ fails to adequately explain his or her reasons for rejecting relevant evidence.

Ray, 2014 WL 1371585, at *18.

      As set forth above, the ALJ concluded that Hummel’s opinion was “not

consistent with the entirely of the evidence of record pertaining to the claimant’s

mental impairments, including clinical examination findings of a euthymic mood,

an appropriate affect, appropriate eye contact, normal motor behavior, clear

speech, adequate expressive and receptive language skills, a coherent thought

process, clear sensorium, and good insight and judgment and the claimant’s lack of

persistent mental health therapy treatment.” Id. We conclude that the ALJ did not

provide good reasons for according Hummel’s opinion “little weight.”

      The ALJ explains that he gave “little weight” to Hummel’s opinion, in part,

because it was not consistent with Ms. Lambakis’s purported “lack of persistent

mental health therapy treatment.” Id. But he does not explain what he means. Nor

                                         22
       Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 23 of 27




does he demonstrate that he was aware that for a time Ms. Lambakis was seeing

Hummel on a bi-weekly basis. Id. at 868 (Hummel’s Mental Residual Functional

Capacity Assessment, which states that Ms. Lambakis began treatment on

December 14, 2017, her treatment was bi-weekly, and her last appointment was on

May 3, 2018).

      The ALJ also contends that Hummel’s opinion is not consistent with clinical

examination findings, including findings of a “euthymic mood” and “an

appropriate affect.” Id. at 31. But the ALJ does not cite to the record to support his

contentions that Hummel’s opinion was not consistent with the clinical findings. A

couple of pages earlier in his decision, the ALJ sets forth the same list of clinical

examination findings that he contends are inconsistent with Hummel’s opinion. Id.

at 29. There he does cite to Exhibit 7F, which is Karen Plowman’s Mental Status

Evaluation of Ms. Lambakis on March 16, 2017. Id. at 29, 772-79. Although the

ALJ notes clinical examination findings of “euthymic mood” and “an appropriate

affect,” Id. at 29, 31, Plowman actually notes in her report that Ms. Lambakis’s

mood was “Dysthymic” and her affect was “Dysphoric.” Id. at 774. Thus, that




                                          23
       Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 24 of 27




report does not support the ALJ’s clinical examination findings of euthymic mood

and an appropriate affect.9

      Moreover, in rejecting Hummel’s opinion, the ALJ set forth a “broad-brush

conclusory summary of evidence that does not take into account evidence which is

arguably supportive of the discounted opinion.” Rondina v. Saul, No. 3:18-CV-

215, 2019 WL 5569474, at *2 (M.D. Pa. Oct. 28, 2019). He referred only to

clinical findings that support his rejection of Hummel’s opinion. He does not

address any of the evidence in the record that supports Hummel’s opinion. And

the ALJ addresses Hummel’s conclusions as to Ms. Lambakis’s limitations in only

the most conclusory manner.

      In sum, the ALJ has not set forth good reasons for assigning “little weight”

to Hummel’s’ opinion. Thus, his decision is not supported by substantial evidence.

      The question then is whether we should remand the case to the

Commissioner for further proceedings or we should award benefits to Ms.




9
  We note that there are references in the record to Ms. Lambakis having an
euthymic mood and an appropriate effect. See Admin. Tr. 841, 849, 856. These
are notations from Dr. Knipe, who treated Ms. Lambakis for her lower back and
leg pain. Id. If these are the clinical findings to which the ALJ is referring, he did
not make that clear. Moreover, he did not adequately explain the probative effect
of those isolated notations from a non-mental-health provider in the context of his
discussion of Hummel’s opinion.
                                            24
       Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 25 of 27




Lambakis, as she requests. See doc. 1 at 8 (requesting that benefits be awarded).

We conclude that remand is the appropriate remedy.

      Under sentence four of 42 U.S.C. § 405(g), the court has the “power to enter,

upon the pleadings and transcript of the record, a judgment affirming, modifying,

or reversing the decision of the Commissioner of Social Security, with or without

remanding the cause for a rehearing.” Thus, although a remand is often the

appropriate remedy, the court may also enter an order awarding the claimant

benefits. See Brownawell v. Comm’r Of Soc. Sec., 554 F.3d 352, 358 (3d Cir.

2008) (remanding the case to the district court with directions to enter an order

awarding the payment of benefits); Morales v. Apfel, 225 F.3d 310, 320 (3d Cir.

2000) (same); Podedworny v. Harris, 745 F.2d 210, 223 (3d Cir. 1984) (same).

But an “award [of] benefits should be made only when the administrative record of

the case has been fully developed and when substantial evidence on the record as a

whole indicates that the claimant is disabled and entitled to benefits.” Podedworny,

745 F.2d at 221–22. Whether there has been excessive delay and/or prior remands

also bears on whether to award benefits or remand for further proceedings. Diaz v.

Berryhill, 388 F. Supp. 3d 382, 391 (M.D. Pa. 2019). “Thus, in practice any

decision to award benefits in lieu of ordering a remand for further agency

consideration entails the weighing of two factors: First, whether there has been an

                                         25
       Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 26 of 27




excessive delay in the litigation of the claim which is not attributable to the

claimant; and second, whether the administrative record of the case has been fully

developed and substantial evidence on the record as a whole indicates that the

claimant is disabled and entitled to benefits.” Id.

      Here, there has not been excessive delay in the litigation of Ms. Lambakis’s

claim, and we cannot say that substantial evidence on the record as a whole

indicates that Ms. Lambakis is disabled and entitled to benefits. Rather, the ALJ’s

error here was failing to adequately explain his reasoning, which may be remedied

on remand. Thus, we will remand the case to the Commissioner for further

proceedings.



   B. Ms. Lambakis’s Remaining Claims of Error.

      Because we conclude that the Commissioner’s decision must be vacated and

the case remanded based on the ALJ’s handling of Hummel’s opinion, we will not

address Ms. Lambakis’s remaining claims of error. See Burns v. Colvin, 156 F.

Supp. 3d 579, 598 (M.D. Pa. 2016) (adopting Report and Recommendation of a

magistrate judge that declined to address other allegations or error because “[a]

remand may produce different results on these claims, making discussion of them

moot”).


                                          26
       Case 1:19-cv-01496-SES Document 13 Filed 11/23/20 Page 27 of 27




VI. Conclusion.

      For the foregoing reasons, the decision of the Commissioner will be vacated,

and the case will be remanded to the Commissioner for further consideration. An

appropriate order follows.




                                            S/Susan E. Schwab
                                            Susan E. Schwab
                                            Chief United States Magistrate Judge




                                       27
